Citation Nr: 0923742	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of cold 
weather injuries of the feet and fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 1949 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that it 
appears that most of the Veteran's service medical and 
personnel records have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973, and have 
not been located.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Because the Veteran's medical and personnel 
records remain absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran contends that he is entitled to service 
connection for the residuals of cold weather injuries he 
suffered to the feet and fingers during the Korean War.  
However, additional evidentiary development is necessary 
before appellate review may proceed.  

The Veteran has requested a VA examination on numerous 
occasions.  Presently, no such examination has been provided 
to the Veteran.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has submitted private medical evidence 
demonstrating that the Veteran has a possible diagnosis of 
chilblain.  The Veteran has also provided lay evidence in 
support of his claim, in which he describes suffering from 
numbness of the feet during his military service.  The 
Veteran is competent to offer such testimony as it is subject 
to lay observation.  Finally, the private letter received by 
VA in October 2008 suggests that the Veteran's current 
disorder may be related to the Veteran's reports of cold 
related injuries during his military service.  As such, the 
previously described McLendon criteria have been met and the 
Veteran is entitled to his requested VA examination.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran should be asked to submit 
any medical evidence he may have of 
treatment of his extremities since his 
separation from service to the present.  
The Veteran should also be asked to 
clarify whether he has received any 
medical treatment from VA, and if so, 
these records should be obtained and 
incorporated with the Veteran's claims 
file.  

2. Thereafter, schedule the Veteran for a 
VA examination before an appropriate 
specialist for his claimed cold weather 
injuries.  The claims file must be 
provided to the examiner prior to 
examination.  The examiner should provide 
an opinion as to whether the Veteran has a 
current cold weather related disability of 
the feet or hands, and if so, the examiner 
should indicate whether it is at least as 
likely as not that the condition is a 
result of cold exposure during military 
service.  The examiner should consider the 
medical evidence of record, as well as the 
Veteran's lay testimony regarding this 
matter, in making a final opinion.  A 
complete rationale for all opinions 
offered must be provided.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



